As filed with the Securities and Exchange Commission on May 19, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Suite 1630 Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Innovator Matrix Income® Fund Schedule of Investments March 31, 2014 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS - 22.39% Diversified - 5.16% EPR Properties $ Whitestone REIT Health Care - 2.03% Senior Housing Properties Trust Hotels - 3.88% Hospitality Properties Trust Mortgage - 9.41% American Capital Mortgage Investment Corp. Apollo Comercial Real Estate Finance, Inc. Capstead Mortgage Corp. Invesco Mortgage Capital, Inc. Office Property - 1.91% American Realty Capital Properties, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $27,668,708) $ COMMON STOCKS - 15.20% Deep Sea, Coastal, and Great Lakes Water Transportation - 2.06% Ship Finance International Ltd. $ Depository Credit Intermediation - 2.04% Banco Santander SA - ADR General Freight Trucking - 0.99% Student Transportation, Inc. Petroleum and Coal Products Manufacturing - 2.03% HollyFrontier Corp. Support Activities for Mining - 3.21% Seadrill Ltd. Wired Telecommunications Carriers - 4.87% Frontier Communications Corp. TOTAL COMMON STOCKS (Cost $16,417,784) $ MASTER LIMITED PARTNERSHIPS - 32.49% Death Care Services - 2.15% StoneMor Partners L.P. $ Deep Sea, Coastal, and Great Lakes Water Transportation - 3.16% Navios Maritime Partners L.P. Oil and Gas Extraction - 8.19% Petrologistics L.P. Regency Energy Partners L.P. Vanguard Natural Resources, LLC Other Financial Investment Activities - 6.64% KKR & Co. L.P. Och Ziff Capital Management Group Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing - 4.46% CVR Partners L.P. Terra Nitrogen Co., L.P. Petroleum and Coal Products Manufacturing - 3.99% CVR Refining L.P. Northern Tier Energy L.P. Pipeline Transportation of Crude Oil - 1.83% Nustar Energy L.P. Pipeline Transportation of Natural Gas - 2.07% Niska Gas Storage Partners, LLC TOTAL MASTER LIMITED PARTNERSHIPS (Cost $33,584,584) $ ROYALTY TRUSTS - 3.75% Petroleum and Coal Products Manufacturing - 3.75% BP Prudhoe Bay Royalty Trust $ TOTAL ROYALTY TRUSTS (Cost $4,363,633) $ BUSINESS DEVELOPMENT COMPANIES - 9.00% Closed-end Funds - 9.00% Ares Capital Corp. $ Fifth Street Finance Corp. Prospect Capital Corp. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $10,594,294) $ INVESTMENT COMPANIES - 13.87% Closed-end Funds - 13.87% Avenue Income Credit Strategies Fund $ Blackrock Corporate High Yield Fund V Morgan Stanley Emerging Markets Domestic Debt Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Western Asset Global High Income Fund TOTAL INVESTMENT COMPANIES (Cost $16,506,696) $ SHORT TERM INVESTMENTS - 3.53% Money Market Funds - 3.53% Fidelity Government Portfolio, 0.01% $ TOTAL SHORT TERM INVESTMENTS (Cost $4,112,065) $ Total Investments (Cost $113,247,764) - 100.23% Liabilities in Excess of Other Assets - (0.23)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt Academy Funds Trust Notes to Schedule of Investments March 31, 2014 (Unaudited) 1)Significant Accounting Policies Portfolio securities primarily listed or traded on a national or foreign securities exchange, except for debt securities, are generally valued at the closing price on that exchange, unless such closing prices are determined to be not readily available pursuant to the Innovator Matrix Income Fund’s (the “Fund”) pricing procedures. Exchange traded options are valued using composite pricing. If no sales are reported, the options will be valued by calculating the mean between the highest bid price and lowest ask price across the exchanges where the option is traded. Non-exchange traded options are valued at fair value using a mathematical model. Securities not traded on a particular day, over-the-counter securities, and government and agency securities are valued at the mean value between bid and asked prices. Open-ended Mutual Funds are valued at that day’s Net Asset Value (“NAV). Money market instruments having a maturity of less than 60 days are valued at amortized cost, which approximates market value. Debt securities (other than short-term obligations) are valued on the basis of valuations provided by a pricing service when such prices are believed to reflect the fair value of such securities. Foreign securities and the prices of foreign securities denominated in foreign currencies are translated to U.S. dollars at the exchange rate of such currencies against the U.S. dollar as provided by an independent pricing service or reporting agency. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by a method approved by the Board. The Trust will also use the fair value of a foreign security at the time of calculating its NAV when events following the close of foreign markets on which the foreign security trades indicate that such closing price does not reflect the foreign securities fair value. The Trust concluded that a price determined under the Fund’s valuation procedures was not readily available if, among other things, the Trust believed that the value of the security might have been materially affected by an intervening significant event.A significant event may be related to a single issuer, to an entire market sector, or to the entire market.These events may include, among other things: issuer–specific events including rating agency action, earnings announcements and corporate actions, significant fluctuations in domestic or foreign markets, natural disasters, armed conflicts, and government actions.In the event that the market quotations are not readily available, the fair value of such securities will be determined in good faith, taking into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold.The members of the Trust shall continuously monitor for significant events that might necessitate the use of fair value procedures. Investment transactions are recorded on the trade date.The Trust determines the gain or loss realized from investment transactions on the basis of identified cost.Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Distributions received from the Fund’s investment in master limited partnerships (“MLPs”), real estate investment trusts (“REITs”) and royalty trusts are comprised of ordinary income, capital gains and return of capital. For financial statement purposes, the Fund uses estimates to characterize these distributions received as return of capital, capital gains or ordinary income. Such estimates are based on historical information available from each MLP, REIT or royalty trust and other industry sources. These estimates may subsequently be revised based on information received for the security after its tax reporting periods are concluded, as the actual character of these distributions is not known until after the fiscal year end of the Fund. The distributions received that are classified as return of capital reduce the cost basis of that security on the schedule of investments. The Fund performed an analysis of all existing investments to determine the significance and character of all inputs to its fair value determination.Various inputs are used in determining the value of the Funds investments.These inputs are summarized in the following three broad categories: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. Innovator Matrix Income® Fund Level 1 Level 2 Level 3 Total Real Estate Investment Trusts $ $
